Citation Nr: 0115931	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-16 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the October 31, 1969 rating decision contained clear 
and unmistakable error in the assignment of a 100 percent 
rating for "anatomical loss of both feet" and special 
monthly compensation on account of anatomical loss of both 
lower extremities at levels or with complications preventing 
natural knee action with prostheses in place.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to August 
1969, which service included combat in the Republic of 
Vietnam.  He is a recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In March 1969, as the result of a booby trap explosion, 
the veteran sustained multiple shrapnel wounds and traumatic 
amputation of the lower extremities above the knee.  

3.  In an October 31, 1969 rating decision, the RO granted 
service connection and assigned a total (100 percent) 
evaluation for the anatomical loss of both feet, and a 30 
percent evaluation for splenectomy.  The veteran was also 
awarded special monthly compensation on account of anatomical 
loss of both lower extremities at levels, or with 
complications, preventing natural knee action with prostheses 
in place.

4.  The assignment of a 100 percent evaluation for anatomical 
loss of both feet in the October 31, 1969 rating decision was 
based on the correct facts, as they were known at the time, 
and application of the correct statutory and regulatory 
provisions in effect at that time.

5.  The assignment of special monthly compensation on account 
of anatomical loss of both lower extremities at levels, or 
with complications, preventing natural knee action with 
prostheses in place, in the October 31, 1969 rating decision 
was based on the correct facts, as they were known at the 
time, and application of the correct statutory and regulatory 
provisions in effect at that time.


CONCLUSION OF LAW

The assignment of a 100 percent evaluation under Diagnostic 
Code 5107 for anatomical loss of both feet and special 
monthly compensation under 38 USC § 314(m) on account of 
anatomical loss of both lower extremities at levels or with 
complications preventing natural knee action with prostheses 
in place, in an October 1969 rating decision was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the October 1969 rating decision 
which granted service connection and assigned initial 
evaluations for several disabilities contained CUE.  
Specifically, he contends that the RO incorrectly identified 
and rated his disability as "anatomical loss of both feet" 
when in reality, he sustained traumatic amputation of both 
legs above the knee.  It is further contended that he would 
(should) have been entitled to a higher rate of compensation 
if his disability had been properly rated.  

Preliminary Procedural Issue

The Board notes that during the pendency of this appeal, 
portions of Title 38 of the United States Code have been 
amended.  Specifically, 38 U.S.C.A. § 5103, which concerns 
VA's duty to assist a claimant with the development of facts 
pertinent to a claim, has been substantially revised.  The 
revised statutes provide that VA must assist in the 
development of compensation claims unless "no reasonable 
possibility" exists that such assistance would aid in 
substantiating the claim.  The revised statutes also contain 
expanded notice provisions, which require that VA must notify 
the claimant and the claimant's representative of any 
information and any medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate the claim.  
As part of that notice, VA shall indicate which portion of 
the information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  See the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000).

In the instant case the Board finds that the VA has satisfied 
its duties to assist and notify under the VCAA as there is no 
reasonable possibility that further assistance would aid in 
substantiating any of the veteran's claims.  

With regard to the duty to assist, the Board notes that the 
issue of CUE, as set out in a longstanding line of case law 
from the United States Court of Appeals for Veterans Claims 
(Court), and a similar line of case law from the U.S. Court 
of Appeals for the Federal Circuit, is a collateral attack on 
a final decision, and not a claim for benefits as defined in 
parts II and III of title 38.  See Disabled American Veterans 
v. Gober, 234 F.3d 682, 686 (Fed. Cir. 2000); Bustos v. West, 
179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 120 S.Ct. 405 
(1999); Smith v. Brown, 35 F.3d 1516, (Fed. Cir. 1994); Cole 
v. West, 13 Vet. App. 268, 276 (1999); Donovan v. Gober, 10 
Vet. App. 404, 407 (1997); Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  In determining whether there is CUE in a prior 
rating decision, the VA is required by law, to consider the 
case on the basis of the law and evidence that were in 
existence at a time in the past - on the date of the prior 
rating decision at issue.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  In this case, that would be 
the date of October 31, 1969.  Thus, further development of 
the evidence now could not change the prior decision, and any 
review of that decision, which must be based upon the 
evidence then of record.  Therefore, the VA has satisfied any 
duty to assist under the VCAA.

The Board further finds that the VA has fully satisfied any 
duty to notify under the VCAA.  The veteran has been fully 
informed of the evidentiary and legal requirements to 
substantiate a claim of CUE in a prior rating decision, by 
the June 2000 statement of the case (SOC) sent by the RO 
during the pendency of this appeal.

Thus, VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Issue on Appeal

The underlying facts are not in dispute in this case.  The 
veteran was wounded in a booby trap explosion in March 1969 
in the Republic of Vietnam.  He sustained multiple shrapnel 
wounds and the traumatic amputation of both lower extremities 
above the knee.  A splenectomy was also subsequently 
performed.

The veteran submitted an application for VA disability 
benefits in August 1969.  In a rating decision dated October 
31, 1969, the RO granted service connection and indicated 
that "[a] total evaluation is assigned for the anatomical 
loss of the legs".  The RO then assigned a total (100 
percent) rating under Diagnostic Code 5107 which read then, 
as it does now "[a]natomical loss of both feet" warrants a 
100 percent rating as well as entitlement to special monthly 
compensation.  

The October 31, 1969 rating decision further indicated that 
special monthly compensation was assigned under 38 U.S.C. 
314(m) (1964 & Supp. V) and VAR 1350(c) (or 38 C.F.R. 
§ 3.350(c) (1969)), on account of the anatomical loss of both 
lower extremities at levels or with complications preventing 
natural knee action with prostheses in place.  

The veteran did not submit a Notice of Disagreement with the 
October 31, 1969 rating decision within one year of 
notification of that decision.  As such, the October 1969 
rating decision is final and binding and will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a) (2000); see also 38 U.S.C.A. 
§ 7105(c) (West 1991).

"Clear and unmistakable error" is the kind of error of fact 
or law which, when called to the attention of later 
reviewers, compels the conclusion that the result would have 
been manifestly different but for the error and that 
reasonable minds could not differ on this point.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  An asserted failure to 
evaluate and interpret the evidence correctly is not clear 
and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 
242, 245-46 (1994).  Vague allegations that the prior 
adjudication failed to follow the laws or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. at 44-45.  Also, the VA's failure to fulfill its duty to 
assist the veteran with the development of facts pertinent to 
his claim does not constitute clear and unmistakable error 
"because such a breach creates only an incomplete rather 
than an incorrect record."  Caffrey v. Brown, 6 Vet. App. 
377, 384 (1994).

There is "clear and unmistakable error" when the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions then 
extant were incorrectly applied.  A determination that there 
was clear and unmistakable error must be based upon the 
record and the law that existed at the time of the prior 
decision.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence is not applicable.  
See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 

There is no question, and the veteran has not contended 
otherwise, that the correct facts were used at the time of 
the October 31, 1969 rating decision.

Rather, the veteran argues that because the RO incorrectly 
identified his disability as anatomical loss of both feet, he 
received the incorrect SMC benefit.  However, such is clearly 
not the case.  Although the veteran's actual injury did 
involve anatomical loss of both legs above the knee, there 
was no diagnostic code available in 1969, nor at the present 
time, that specifically addressed such disability.  The Board 
further notes that then as now, there was a VA regulation 
authorizing the rating of unlisted disabilities under a 
closely analogous diagnostic code.  See 38 C.F.R. § 4.20 
(1969).  Considering the possibly applicable diagnostic codes 
available to the RO in 1969 to use in rating the veteran's 
amputated legs, it is noted that DC's 5160-62 addressed the 
amputation of only one thigh and at assignment of a less than 
total rating; whereas Diagnostic Code 5107 did address double 
amputation and provided for special monthly compensation.  
See 38 C.F.R. § 4.71a, DC 5107, 5160-62 (1969).  Thus, the 
veteran was awarded the highest schedular rating possible - 
100 percent.  Therefore, regardless of how the RO described 
the disability he could not have obtained a greater benefit.  

With regard to the assignment of SMC in the October 1969 
rating decision, the Board acknowledges that if the RO had 
classified the veteran's disability as anatomical loss of 
both feet in determining the proper level of SMC there would 
be error.  However, that is not the case.  The RO correctly 
assigned SMC under the provisions of 38 USC 314(m) (1964 & 
Supp. V), which provided the rate of additional compensation 
to be paid to a veteran who had suffered the anatomical loss 
or loss of use of two extremities at a level, or with 
complications, preventing natural elbow or knee action with 
prosthesis in place.  

The Board notes that the next higher rate of SMC would not 
have been applicable to the veteran's disability at the time 
of the October 1969 rating decision.  In order to qualify for 
that higher amount of SMC, the veteran would have to have the 
anatomical loss of two extremities so near the shoulder or 
hip as to prevent the use of a prosthetic appliance or have 
suffered the anatomical loss of both eyes.  See 38 USC 314(n) 
(1964 & Supp. V).

The file shows that the RO properly considered the evidence 
when making its 1969 decision.  There was no undebatable 
error of law that would have manifestly changed the outcome, 
and the Board finds no CUE in the 1969 RO decision.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is clearly against the veteran's claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)).


ORDER

In the absence of CUE in the October 1969 rating decision 
awarding a total (100 percent) disability evaluation for 
anatomical loss of both feet and SMC under the provisions of 
38 USC 314(m) on account of anatomical loss of both lower 
extremities at levels or with complications preventing 
natural knee action with prostheses in place, the veteran's 
appeal as to this issue is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


